 

 

So sR

NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:16-cv-02865-JAM-EFB Document 390 Filed 06/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION

 

 

 

MANISHA PALLA, ) Case No. 2:16-cv-02865-JAM-EFB
) (Consolidated with Case No. 2:17-cv-00041-
Plaintiff, ) JAM-EFB)
)
VS. ) LEE
) | ] ORDER GRANTING
L M SPORTS, INC. dba LAKESIDE MARINA ) MOTION FOR DETERMINATION OF
and dba ACTION WATERSPORTS OF ) GOOD FAITH SETTLEMENT
TAHOE; L T LEASING, INC.; PAUL )
GARCIA; and DOES 1-50, inclusive, ) Date: June 2, 2020
) Time: 1:30 p.m.
Defendants. ) Judge: Hon. John A. Mendez
) Courtroom 6, 14" Floor
)
AND RELATED ACTIONS )
)
)
)

 

Defendants L M Sports, Inc.’s and L T Leasing, Inc.’s Motion for Determination of Good
Faith Settlement and the supporting declaration of counsel were considered. The Court having
considered all relevant documents and evidence and having considered the arguments of counsel,
and good cause appearing therefor:

IT IS HEREBY ORDERED that the Defendants’ motion is GRANTED and that it has been

determined by this Court that the LM Sports, Inc. and LT Leasing, Inc. settlement was entered into

]
[PROPOSED] ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT

Case No, 2:16-CV-02865-JAM-EFB
1012547\303894361.v1

 
 

1“

ho

Oo CO SB A fe WZ

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:16-cv-02865-JAM-EFB Document 390 Filed 06/02/20 Page 2 of 2

with Plaintiff Manisha Palla in good faith, according to California Code of Civil Procedure sections
877 and 877.6, general maritime law and under the common law.

IT ISSO ORDERED.

Dated: dune Z, 2020 GLA erds

Héxforable John Mendez ?
United States District Judge

2
[PROPOSED] ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT

Case No. 2:16-CV-02865-JAM-EFB
1012547\30389436iv1

 

 
